ORDER
The decision of the district court denying an injunction to stop construction by the Army Corps of Engineers of a dam on Elk Creek in southern Oregon was affirmed in part and reversed in part by this court, Judge Wallace concurring in part and dissenting in part. Oregon Natural Resources Council v. Marsh, 832 F.2d 1489 (9th Cir.1987).
The Supreme Court, in Marsh v. Oregon Natural Resources Council, — U.S. -, 109 S.Ct. 1851, 104 L.Ed.2d 377 (1989), reversed only in part the decision of this court regarding the material that must be set forth in an Environmental Impact Statement (EIS) prepared pursuant to the requirements of the National Environmental Policy Act (NEPA). The other parts of this court’s decision were neither challenged by the parties nor considered by the Supreme Court.
The decision of the district court is affirmed in part, reversed in part, and remanded for entry of appropriate relief con*243sistent with the opinions of this court and the Supreme Court.
All applications for attorney fees are remanded to the district court for appropriate disposition.